Final decree unanimously modified, on the law and on the facts by reducing the award to $45,000, and as so modified, affirmed, with costs to the City of New York against the claimant-respondent-appellant. We are of the opinion that no allowance should have been made in this case for loss of plottage, for double frontage or for conjunctive use. The record indicates that there was no physical relationship, integration or use between the 85th Street and 86th Street properties. Hence, neither double frontage nor any other increment reflecting consequential damage to the bank plot on 86th Street was permissible (Matter of City of New York [Harlem Slum Clearance Project], 2 N Y 2d 735). Furthermore, no allowance for loss of plottage should have been considered because such an allowance would presuppose a demolition of the bank building on the 86th Street property which was not contemplated by the claimant. Under the circumstances, the record before us *943does not warrant an award in excess of $45,000. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Valente and Bastow, JJ.